Citation Nr: 0836856	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The veteran had active service from January 1954 to January 
1974.  The appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  The appellant asserts 
that the veteran's kidney problems were present during 
service and contributed to the veteran's heart failure, which 
was a cause of death.  The veteran was denied service 
connection for renal failure in a March 2006 rating decision.

The United States Court of Appeals for Veterans Claims 
(Court) recently held in Hupp v. Nicholson, No. 03-1688 (U.S. 
Vet. App. July 18, 2007), that when adjudicating a claim for 
Dependency Indemnity Compensation (DIC), VA must perform a 
different analysis depending upon whether a veteran was 
service connected for a disability during his or her 
lifetime, and concluded generally, that 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

Here, the veteran was service-connected for a fracture of the 
left lateral tibial plateau.  While the May 2006 notice 
letter generally addresses what is required to establish 
service connection for cause of death, there has been no 
notice of the condition for which the veteran was service 
connected, or discussion of the specific evidence and 
information required to establish the appellant's claim.  The 
Veterans Court held in Hupp that the section 5103(a) notice 
letter should be "tailored."  Based on the Board's review 
of the claim and the May 2006 notice provided to the 
appellant, pursuant to the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005) (VCAA), the Board finds that it is required to 
remand this case so that the appellant can be provided with a 
new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

In addition, a remand is required to obtain VA medical 
opinions.  First, a medical opinion is required to assess 
whether there exists a medical nexus between the veteran's 
poor kidney function and renal failure and his active duty.  

Service medical records have been reviewed.  The veteran's 
enlistment examination in January 1954 noted no abnormalities 
concerning the kidneys.  Service medical records contain 
several notations, throughout the veteran's service, of 
complaints, symptoms, and diagnoses of kidney problems.  In 
November 1957, it was noted that the veteran had a 
questionable kidney infection and he was hospitalized.  Lab 
tests were ordered and showed white blood cells, red blood 
cells, epithelial cells, and other abnormalities.  About a 
week later, a urinalysis continued to show large numbers of 
white blood cells, and while there was no diagnosis, the 
veteran was prescribed antibiotics.

The following month, in December 1957, urinalysis lab results 
continued to show white blood cells.  In September 1958, the 
veteran complained of a fever, and another urinalysis was 
completed.  Lab results again showed white blood cells, and a 
provisional diagnosis of cystitis was given.  The veteran was 
prescribed antibiotics.  In October 1958, lab results 
continued to show white blood cells and epithelial cells, and 
the veteran was prescribed another antibiotic.

In June 1969, urinalysis lab results showed a result of white 
blood cells that were too numerous to count, epithelial 
cells, and light bacteria.  Several weeks later in June 1969, 
the veteran complained of pain in his side and a fever.  A 
urinalysis was completed and he was started on antibiotics.  
The lab results showed white blood cells, and several days 
later a diagnosis of a urinary tract infection was noted.

Subsequently, during a periodic examination in June 1970, the 
examiner noted that the veteran had a history of white blood 
cells in his urine since 1957, and that the veteran had 15-20 
white blood cells in his urine during that June 1970 
examination.

Post-service medical records continued to indicate kidney 
problems.  The appellant asserts that the veteran underwent 
urological surgery in 1978 or 1979, to remove built-up scar 
tissue.  Medical records from that time period are 
unavailable; however, the appellant states that the treating 
physician indicated that the scar tissue build-up was 
indicative of an on-going kidney infection that was probably 
present for many years.  The appellant also asserts that the 
veteran was hospitalized about twice a year for weeks at a 
time due to severe kidney infection.  Subsequent medical 
records from 1990 until the veteran's death in 2006 indicate 
a diagnosis of renal failure.

A medical opinion is necessary to determine whether the 
veteran's complaints and symptoms of kidney problems during 
service are causally related to his subsequent kidney 
problems and renal failure.

An additional opinion is necessary to determine whether the 
veteran's renal failure was a contributory cause of death.  
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one that is not related to the principal cause of death.  In 
determining whether a service-connected disability 
contributed to a veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of the veteran's death.  It is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  The 
coroner who prepared the veteran's certificate of death 
listed the immediate cause of his death as congestive heart 
failure and coronary artery disease, and the underlying cause 
of death as diabetes mellitus, type 2.  However, there is an 
opinion, dated August 2006, from the veteran's treating 
physician that ultimately the veteran's poor kidney function 
complicated the congestive heart failure, which led to his 
expiration.  A VA medical opinion is necessary to determine 
whether the veteran's renal failure was a contributory cause 
of death.
Finally, information in the records indicates that it does 
not contain all the medical evidence relevant to the 
appellant's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a new 
VCAA notice letter, noting (1) a 
statement of the conditions for which 
the veteran was service connected at 
the time of his death, (2) an 
explanation of the evidence and 
information required to substantiate 
the DIC claim based on the veteran's 
previously service-connected 
conditions, and (3) an explanation of 
the evidence and information required 
to substantiate the DIC claim based on 
the conditions not yet service 
connected.  

2.  Ask the appellant to provide a list 
of private or other medical providers 
who treated the veteran for his kidney 
and cardiac disabilities.  Ask her to 
complete an Authorization and Consent 
to Release Information for each health 
care provider indicated including 
Battle Creek Health Care Systems.  
Obtain the records reported by the 
appellant.  

3.  Arrange for the veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After his or her review, 
the examiner must opine as to whether 
it is at least as likely as not that 
the veteran's kidney problems and renal 
failure had its onset during service, 
or is in any other way causally related 
to his active service.

4.  Arrange for the veteran's claims 
folder to be reviewed by an appropriate 
VA examiner.  After his or her review, 
the examiner must opine as to whether 
it is at least as likely as not that 
the veteran's kidney problems and renal 
failure, or any service-connected 
disability, caused or contributed 
substantially or materially to cause 
the death of the veteran.  The 
rationale for any opinion expressed 
should be provided in a legible report.

5.  Thereafter, the appellant's claim 
should be readjudicated.  If the 
benefit sought remains denied, the 
appellant should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




